Citation Nr: 1530892	
Decision Date: 07/20/15    Archive Date: 08/05/15

DOCKET NO.  08-07 007	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to an initial compensable rating for service-connected fissures with hemorrhoids.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Kitlas, Counsel

INTRODUCTION

The Veteran served on active duty from July 2001 to December 2004.  

This matter comes before the Board of Veterans' Appeals (Board) originally on appeal from a June 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which, in pertinent part, established service connection for hemorrhoids and assigned an initial noncompensable (zero percent rating) effective from December 20, 2004.  Jurisdiction of the case currently resides with the RO in Montgomery, Alabama.  

The Veteran provided testimony at a hearing before a decision review officer (DRO) at the RO in May 2010, and before a Veterans Law Judge (VLJ) of the Board in August 2011.  Transcripts of both hearings have been associated with the record.  However, the VLJ who conducted the August 2011 hearing is no longer with the Board.  Accordingly, the Veteran was sent correspondence in February 2013 which advised her of this fact, and informed her that she had the option of another Board hearing.  The Veteran did not respond to the letter, and therefore the Board will consider her case on the evidence of record.  

The Board previously remanded this case for further development in September 2011 and July 2014, to include new VA examinations of the service-connected hemorrhoids, which were accomplished in October 2011 and September 2014.  All other development directed on this issue by the Board's remands appears to have been substantially accomplished.  Accordingly, a new remand is not required to comply with the holding of Stegall v. West, 11 Vet. App. 268 (1998).  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (Remand not required under Stegall where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).





FINDINGS OF FACT

The competent medical and other evidence of record reflects the Veteran has no more than mild to moderate hemorrhoids, with no impairment of sphincter control or with constant slight or occasional moderate leakage.


CONCLUSION OF LAW

The criteria for a compensable rating for the Veteran's service-connected fissures with hemorrhoids are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.114, Diagnostic Codes 7335-7336.  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matters

VA has an obligation to notify claimants what information or evidence is needed in order to substantiate a claim, as well as a duty to assist claimants by making reasonable efforts to get the evidence needed.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

The Board notes that the present appellate claim originates from a disagreement with the initial rating assigned following the establishment of service connection.  In Dingess v. Nicholson, 19 Vet. App. 473, 490-1 (2006), the United States Court of Appeals for Veterans Claims (Court) held that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Thus, VA's duty to notify in this case is satisfied.  See also Dunlap v. Nicholson, 21 Vet. App. 112 (2007); Goodwin v. Peake, 22 Vet. App. 128 (2008).  In any event, the Veteran has not demonstrated any prejudice with regard to the content or timing of any notice.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).

In addition, the Board finds that the duty to assist has been satisfied.  The Veteran's service treatment records are on file, as are various post-service medical records.  Further, the Veteran has had the opportunity to present evidence and argument in support of this appellate claim, to include at the May 2010 and August 2011 hearings.  Nothing indicates she has identified the existence of any relevant evidence that has not been obtained or requested.  For example, she has not identified outstanding evidence which shows symptoms of the service-connected disability not demonstrated by the evidence already of record.  Moreover, she was accorded VA medical examinations in May 2005, September 2009, March 2011, October 2011, and September 2014 which made findings regarding the service-connected fissures and hemorrhoids.  VA examiners are presumed qualified to render competent medical opinion(s).  See Rizzo v. Shinseki, 580 F.3d 1288 (Fed. Cir. 2009).  No inaccuracies or prejudice is demonstrated with respect to the findings of these examinations, nor has the Veteran reported the service-connected disability has increased in severity since the most recent examination.  Accordingly, the Board finds that these examinations are adequate for resolution of this case.  Consequently, the Board finds that the duty to assist the Veteran has been satisfied in this case.

With respect to aforementioned May 2010 and August 2011 hearings, the Board is cognizant of Bryant v. Shinseki, 23 Vet. App. 488 (2010), which held that 38 C.F.R. 3.103(c)(2) requires that the RO official or VLJ who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during their respective hearings, the DRO and VLJ accurately noted the nature of the appeal, and asked questions to clarify the Veteran's contentions.  Moreover, the Veteran, through her testimony and other statements of record, demonstrated that she had actual knowledge of the elements necessary to substantiate this claim.  Finally, neither the Veteran nor her representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2), nor has she identified any prejudice in the conduct of either hearing.  As such, the Board finds that, consistent with Bryant, the duties set forth in 38 C.F.R. 3.103(c)(2) have been satisfied. 

The Board notes that it has thoroughly reviewed the record in conjunction with this case.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the appellant.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (The Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claims.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (Noting that the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  






Legal Criteria and Analysis

Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are:  interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations applies, assigning the higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

The degree of impairment resulting from a disability is a factual determination and generally the Board's primary focus in such cases is upon the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 (1994).  However, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  

The Veteran is currently receiving a noncompensable rating for this disability under 38 C.F.R. § 4.114, Diagnostic Codes 7335-7336.  (A hyphenated Diagnostic Code is used when a rating under one diagnostic code requires use of an additional Diagnostic Code to identify the basis for the evaluation assigned.).

Under Diagnostic Code 7336, the code for rating hemorrhoids, external or internal, a noncompensable rating is warranted for mild or moderate hemorrhoids.  A higher 10 percent rating is warranted for large or thrombotic, irreducible, with excessive redundant tissue, evidencing frequent recurrences.  The highest rating, a 20 percent rating is warranted for hemorrhoids with persistent bleeding and with secondary anemia, or with fissures.

Under Diagnostic Code 7335, ano, fistula in, is to be rated as for impairment of sphincter control.  Under Diagnostic Code 7332, impairment of sphincter control, a noncompensable rating is warranted for healed or slight, without leakage.  A 10 percent rating is warranted for constant slight or occasional moderate leakage.  A 30 percent rating is warranted for occasional involuntary bowel movements, necessitating wearing of a pad.  A 60 percent rating is warranted for extensive leakage and fairly frequent involuntary bowel movements.  A 100 percent rating is warranted for complete loss of sphincter control.

Initially, the Board acknowledges the Veteran has reported flare-ups of hemorrhoids, to include at her May 2010 and August 2011 hearings; and that she has experienced symptoms such as pain, burning and itching as a result thereof.  This, however, with the other evidence of record reflects no more than mild or moderate hemorrhoids.  The record does not reflect the presence of hemorrhoids that are large or thrombotic, irreducible, with excessive redundant tissue, evidencing frequent recurrences.  

The Board acknowledges that the May 2005 VA examination noted the Veteran has external hemorrhoids, and she had an episode of bleeding about one month earlier; she was given Proctofoam, sitz baths treatment, as treatment for posterior fissure which was helpful; and that her symptoms were worse during pregnancy.  However, it was also noted that the symptoms were stabilizing; and that there had been no symptoms of hemorrhoids and fissure since the last episode of bleeding one month earlier.  Further, diagnosis was "history of external hemorrhoids and fissures, currently asymptomatic."  In short, there was no evidence of large or thrombotic hemorrhoids on this examination, nor redundant tissue; and while there had been past episodes of hemorrhoids, there were no current symptoms at the time of the examination, which reflects there were no frequent recurrences.  

The Board also notes that the September 2009 VA examination stated the Veteran only had occasional problems with her hemorrhoids, most recently in April 2009.  Her disability was described as intermittent with remissions.  This also reflects no frequent recurrences.  Further, it was noted that there was no history of thrombosis.  However, rectal examination was noted to be deferred.

At the March 2011 VA examination the Veteran reported she had hemorrhoids once a month, lasting about five to seven days; as well as anal fissures 3 to 4 times a year, which last 7 to 10 days, with her last episode of anal fissures in January 2011.  However, there was no history of thrombosis.  On examination no hemorrhoids were present and no anorectal fistula was present.  

At the October 2011 VA examination, the Veteran reported that she has episodes of hemorrhoids once a month, lasting approximately a week, and that she also has rectal bleeding intermittently.  She stated that she self-medicated with over the counter treatments.  Upon examination, the examiner noted that the Veteran had a normal examination with no external hemorrhoids, anal fissures or other abnormalities.  Moreover, the VA examiner found the Veteran's hemorrhoids to be mild to moderate.  Although the Board is not bound by this description of the hemorrhoids, it is probative evidence that must be taken into consideration.  Further, it appears consistent with the other evidence of record.

The more recent September 2014 VA examination also reveals no more than mild to moderate hemorrhoids.  There was no physical evidence of hemorrhoids, anal fissures or other abnormalities.  Further, the examiner expressed an opinion that the Veteran did not have evidence of large or thrombotic hemorrhoids, irreducible, with excessive redundant tissue, evidencing frequent recurrences.  

The Board acknowledges that the Veteran has reported a history of bleeding associated with her hemorrhoids, and she has contended, to include at her August 2011 hearing, that she has anemia as a result thereof.  Further, she was noted to have anemia associated with heavy menstrual cycles and hemorrhoids on the March 2011 VA examination.  However, the October 2011 VA examiner stated that the Veteran's bleeding from the hemorrhoids was not significant, without persistent bleeding.  More recently, the September 2014 VA examiner stated there was no history of rectal bleeding sufficient to cause the Veteran to have a history of mild iron-deficiency anemia; and that the anemia was most likely due to her menstrual cycles, a common cause of mild iron deficiency anemia in women of child-bearing age.  In short, the VA examiner found that the anemia was not due to any bleeding associated with her hemorrhoids.

The Board also concludes that the findings of the aforementioned VA examinations are consistent with the other evidence of record, to include the treatment records on file.

In view of the foregoing, the Board finds that the Veteran does not meet or nearly approximate the schedular criteria for a compensable rating under Diagnostic Code 7336.

With respect to Diagnostic Code 7335, the Board finds that the Veteran does not have constant slight or occasional moderate leakage.  There was no indication of any such impairment on the May 2005 VA examination, nor in the treatment records on file.  Further, the September 2009 VA examination noted, in pertinent part, that there was no history of fecal incontinence or perianal discharge.  The March 2011 VA examination stated there was no rectal prolapse or recurrent anal infection; and there was no fecal  incontinence.  As already stated, no anorectal fistula was present on examination.  Moreover, there was no anal or rectal stricture, no sphincter impairment, and no prolapse.  The Board reiterates that the October 2011 and September 2014 VA examinations were normal with no anal fissures or other abnormalities.  Although the Veteran did report some nonbloody leakage during periods of hemorrhoids that necessitated the use of pads at the October 2011 VA examination, the examiner indicated there was no impairment of sphincter control.  Consequently, the Board finds the Veteran does not meet or nearly approximate the criteria for a compensable rating under this Code either.

For these reasons, the Board finds the Veteran does not meet or nearly approximate the schedular criteria for a compensable rating for her service-connected fissures with hemorrhoids.  In making this determination, the Board considered the applicability of "staged" rating(s), but there are no distinctive period(s) where the Veteran met or nearly approximated the criteria for a compensable rating.  Therefore, the preponderance of the evidence is against this claim.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See generally Gilbert, supra; see also Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

The Board finds that the rating criteria contemplate the Veteran's service-connected fissures with hemorrhoids, particularly Diagnostic Code 7336 as it focuses on the size and frequency of hemorrhoids.   Nothing in the record indicates manifestations that are not contemplated in the rating criteria.  Moreover, there are no other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization.  Therefore, referral for consideration of extraschedular rating is not warranted.

Lastly, the Board notes that notes that, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim of entitlement to a total rating based upon individual unemployability (TDIU) is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  The Court further held that when evidence of unemployability is submitted at the same time that the Veteran is appealing the initial rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Id.  However, in this case, the Veteran does not contend nor does the record reflect she is unemployable due solely to her service-connected fissures with hemorrhoids.  Moreover, both the October 2011 and September 2014 VA examinations included findings that this service-connected disability did not impact her ability to work.  Therefore, no further consideration of a TDIU is warranted based on the facts of this case.

ORDER

An initial compensable rating for service-connected fissures with hemorrhoids is denied




____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


